Case: 13-15551     Date Filed: 03/28/2014   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15551
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 5:13-cv-00357-RS-GRJ

JOSE MIGUEL HILARIO,

                                                                Plaintiff-Appellant,

                                       versus

WARDEN FCI MARIANNA,
TERRENCE P. DONNELLY,
Assistant United States Attorney,
DAVID L. MARTIN,
Magistrate Judge for District of Rhode Island,
MARY M. LISI,
Chief District Judge for District of Rhode Island,
UNKNOWN,
Two Female FBI Federal Agents, et al.,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (March 28, 2014)
                  Case: 13-15551     Date Filed: 03/28/2014     Page: 2 of 5


Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Jose Miguel Hilario, a federal prisoner proceeding pro se, appeals the order

dismissing his civil rights complaint against federal officials for violations of his

constitutional rights. The district court dismissed his complaint for failure to state

a claim upon which relief may be granted, on the ground that Hilario’s claims

necessarily implied the invalidity of his conviction and, because his conviction had

not been invalidated, they were barred by Heck v. Humphrey, 512 U.S. 477 (1994).

Additionally, the court dismissed the complaint on frivolity grounds, concluding

that several of the defendants -- the President and Vice President of the United

States, the Speaker of the United States House of Representatives, and the district

judge who presided over Hilario’s sentencing -- were immune from suit. On

appeal, Hilario argues that the district court erred in dismissing his complaint

because: (1) Heck does not apply to Bivens1 claims; and (2) the defendants were

not immune from suit. After thorough review, we affirm.

         We review de novo a dismissal for failure to state a claim under §

1915(e)(2)(B)(ii), viewing the allegations in the complaint as true, and review for

abuse of discretion a dismissal as frivolous under § 1915(e)(2)(B)(i). Hughes v.

Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).


1
    Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
                                               2
              Case: 13-15551    Date Filed: 03/28/2014   Page: 3 of 5


      First, we find no merit to Hilario’s argument that Heck does not apply to his

claims. In Heck, the Supreme Court held that:

      [I]n order to recover damages for allegedly unconstitutional conviction or
      imprisonment, or for other harm caused by actions whose unlawfulness
      would render a conviction or sentence invalid, a § 1983 plaintiff must prove
      that the conviction or sentence has been reversed on direct appeal, expunged
      by executive order, declared invalid by a state tribunal authorized to make
      such determination, or called into question by a federal court’s issuance of a
      writ of habeas corpus, 28 U.S.C. § 2254.

512 U.S. at 486-87. If such a § 1983 action is brought before the challenged

conviction or sentence is invalidated, it must be dismissed. Id. at 487. Thus, “the

district court must consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated.” Id.

      The Supreme Court held in Bivens that injured plaintiffs can bring a cause of

action for damages against federal officers based on violations of their

constitutional rights. 403 U.S. at 389. We have held that a Bivens claim is

analogous to a § 1983 claim against a state or local officer. Smith ex rel. Smith v.

Siegelman, 322 F.3d 1290, 1297 n.15 (11th Cir. 2003). Accordingly, we have held

that Heck applies with equal force to claims brought pursuant to Bivens. Abella v.

Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995).




                                         3
              Case: 13-15551      Date Filed: 03/28/2014   Page: 4 of 5


      Here, Hilario’s claims -- which essentially allege that the defendants violated

his constitutional rights by unlawfully exercising jurisdiction over him and

prosecuting him -- necessarily implied the invalidity of his underlying conviction

in the District of Rhode Island. Absent the invalidation of his conviction, which

had not occurred, Hilario’s claims were barred.            Heck, 512 U.S. at 487.

Furthermore, Heck applied with equal force to his complaint against federal

officers as it would to a complaint against state officers. See Abella, 63 F.3d at

1065. Accordingly, the district court did not err when it dismissed the complaint

for failure to state a claim on which relief can be granted.

      Nor are we persuaded by Hilario’s claim that the district court erred when it

dismissed as frivolous the complaint against the President and Vice President of

the United States, the Speaker of the House of Representatives, and the district

judge who presided over Hilario’s sentencing. A lawsuit is frivolous if it is

without arguable merit either in law or fact. Bilal v. Driver, 251 F.3d 1346, 1349

(11th Cir. 2001); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (a case is

frivolous when it appears that the plaintiff has little or no chance of success). A

judge receives judicial immunity, which is an absolute immunity from money

damages, if the judge dealt with the plaintiff in a judicial capacity, unless the judge

acted in the clear absence of all jurisdiction. Harris v. Deveaux, 780 F.2d 911, 914

(11th Cir. 1986). The Supreme Court has also recognized the defense of absolute


                                           4
               Case: 13-15551    Date Filed: 03/28/2014    Page: 5 of 5


immunity for officials whose special functions or constitutional status requires

complete protection from suit. Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982).

Included in the list of officials who receive such immunity are “legislators, in their

legislative functions” and the President of the United States. Id.

      As the record makes clear, Hilario does not bring specific claims against the

President, the Vice President or the Speaker of the House defendants in their

individual capacities. Rather, he complains of them generally. As a result, these

defendants are immune from Hilario’s claims. Likewise, there are no specific

allegations against the district judge for actions outside of Hilario’s sentencing

proceedings.    These actions were within her judicial capacity and afford her

immunity. Sibley, 437 F.3d at 1070; Harris, 780 F.2d at 914. Because Hilario

would have little or no chance of success on any claim against the immune

defendants, these claims are frivolous. Carroll, 984 F.2d at 393. Accordingly, the

district court did not abuse its discretion when it dismissed these claims on frivolity

grounds.

      AFFIRMED.




                                          5